Exhibit 10.2

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

by and among

Freescale Holdings L.P.

Freescale Semiconductor Holdings I, Ltd.

and

Certain Freescale Holdings L.P. Investors

Dated as of June 1, 2011



--------------------------------------------------------------------------------

Table of Contents

 

Section 1.      Definitions      1    Section 2.      Holders of Registrable
Securities      5    Section 3.      Demand Registrations      5    Section 4.
     Piggyback Registration      8    Section 5.      Restrictions on Public
Sale by Holders of Registrable Securities      9    Section 6.      Registration
Procedures      9    Section 7.      Registration Expenses      16    Section 8.
     Indemnification      17    Section 9.      Rule 144; Coordination      20
   Section 10.      Underwritten Registrations      22    Section 11.     
Limitation on Subsequent Registration Rights      23    Section 12.     
Miscellaneous      23   



--------------------------------------------------------------------------------

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as
of June 1, 2011, is by and among Freescale Holdings L.P., a Cayman Islands
exempted limited partnership (“Freescale Holdings”), Freescale Semiconductor
Holdings I, Ltd., a Bermuda exempted limited liability company (the
“Corporation”), and each of the parties listed on Annex A (as such Annex A is
updated and amended pursuant to Section 12(d) hereof, and together with
Freescale Holdings, the “Shareholders”). This Agreement shall become effective
upon the Effective Time.

WHEREAS, the Shareholders were party to that Registration Rights Agreement,
dated December 1, 2006 (the “Prior Agreement”);

WHEREAS, pursuant to Section 12(b) of the Prior Agreement, the Requisite Holders
desire to amend and restate the Prior Agreement on the terms set forth herein;

WHEREAS, the Shareholders and the Corporation are parties to that certain
Amended and Restated Exempted Limited Partnership Agreement, dated as of
February 11, 2008, as the same may hereafter be amended from time to time (the
“Partnership Agreement”) and/or the Amended and Restated Investors Agreement,
dated as of the date hereof, as the same may hereafter be amended from time to
time (the “Investors Agreement”);

WHEREAS, the Corporation has filed a registration statement on Form S-1 with
respect to an underwritten public offering of its common shares, par value $0.01
per share (“Common Stock”) (the “Initial Public Offering”); and

WHEREAS, the parties hereto desire that the Corporation provide the Shareholders
with registration rights with respect to the Registrable Securities (as defined
below), as set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings, and terms used herein but not otherwise defined
herein shall have the meanings assigned to them in the Partnership Agreement:

“Blackstone Investors” shall mean, as of any date, Blackstone Capital Partners
(Cayman) V L.P., Blackstone Capital Partners (Cayman) V-A L.P., BCP (Cayman) V-S
L.P., Blackstone Family Investment Partnership (Cayman) V L.P., Blackstone
Family Investment Partnership (Cayman) V-A L.P., Blackstone Participation
Partnership (Cayman) V L.P., BCP V Co-Investors (Cayman) L.P., Blackstone
Firestone Transaction Participation Partners (Cayman) L.P., and Blackstone
Firestone Principal Transaction Partners (Cayman) L.P., and their respective
Permitted Transferees, in each case only if such Person then owns any Interests
in Freescale Holdings or owns, directly or indirectly through such Person’s pro
rata share of Freescale Holdings’ ownership in the Corporation, shares of Common
Stock of the Corporation, as applicable.



--------------------------------------------------------------------------------

“Carlyle Investors” shall mean, as of any date, Carlyle Partners IV Cayman, LP,
CPIV Coinvestment Cayman, LP, Carlyle Asia Partners II, LP, CAP II
Co-Investment, LP, CEP II Participations, S.a r.l. SICAR, Carlyle Japan
Partners, L.P., and CJP Co-Investment, L.P., and their respective Permitted
Transferees, in each case only if such Person then owns any Interests in
Freescale Holdings or owns, directly or indirectly through such Person’s pro
rata share of Freescale Holdings’ ownership in the Corporation, shares of Common
Stock of the Corporation, as applicable.

“Common Stock” shall have the meaning set forth in the Recitals.

“Corporation” shall have the meaning set forth in the Recitals.

“Corporation Shareholders’ Agreement” shall mean the Shareholders’ Agreement, of
even date herewith, among the Corporation, Freescale Holdings and the other
parties thereto.

“Demand Notice” shall have the meaning set forth in Section 3(a) hereof.

“Demand Registration” shall have the meaning set forth in Section 3(a) hereof.

“Effective Time” shall mean the closing of the Initial Public Offering.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.

“GP Shareholders’ Agreement” shall mean the Amended and Restated Shareholders’
Agreement, of even date herewith, among Freescale Holdings GP, Ltd. and the
shareholders of Freescale Holdings GP, Ltd. listed therein.

“Initial Public Offering” shall have the meaning set forth in the Recitals.

“Interests” shall mean an interest in Freescale Holdings, including the right of
the holder thereof to any and all benefits to which a holder thereof may be
entitled as provided in the Partnership Agreement together with the obligations
of a holder thereof to comply with all the terms and provisions of the
Partnership Agreement. The term “Interest” shall include Class A Interests and
the Class B Interests.

“Losses” shall have the meaning set forth in Section 8 hereof.

“Majority Blackstone Investors” shall mean, as of any date, the holders of a
Majority in Interest of the Interests and shares of Common Stock, as applicable,
held by the Blackstone Investors.

“Majority Carlyle Investors” shall mean, as of any date, the holders of a
Majority in Interest of the Interests and shares of Common Stock, as applicable,
held by the Carlyle Investors.

 

2



--------------------------------------------------------------------------------

“Majority in Interest” shall mean with respect to a group of Interests and
shares of Common Stock, a majority in number of such Interests and shares of
Common Stock.

“Majority Permira Investors” shall mean, as of any date, the holders of a
Majority in Interest of the Interests and shares of Common Stock, as applicable,
held by the Permira Investors.

“Majority TPG Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Interests and shares of Common Stock, as applicable, held by
the TPG Investors.

“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Common Stock of the Corporation, other than any such option
held by Freescale Holdings, the Corporation or any direct or indirect subsidiary
thereof.

“Ownership Percentage” means, as of any date of determination, the quotient of
(i) the sum of (x) the number of shares of Common Stock a Principal Investor
owns directly or indirectly, or with respect to which such Principal Investor
has, directly or indirectly, the authority and power to vote pursuant to a power
of attorney, proxy or otherwise (in each case excluding the shares of Common
Stock owned by Freescale Holdings in (y) below); and (y) the number of shares of
Common Stock representing such Principal Investor’s pro rata share of the
shares of Common Stock owned, directly or indirectly, by Freescale Holdings,
divided by (ii) the total issued and outstanding shares of Common Stock as of
such date of determination, expressed as a percentage.

“Permira Investors” shall mean, as of any date, Permira IV L.P.2, Permira
Investments Limited, P4 Co-Investment L.P. and P4 Sub L.P.1, Uberior
Co-Investments Limited, European Strategic Partners, European Strategic Partners
Scottish B, European Strategic Partners Scottish C, European Strategic Partners
1-LP, ESP Co-investment Limited Partnership, ESP II Conduit LP, ESP 2004 Conduit
LP, ESP 2006 Conduit LP, ESP Tidal Reach LP, Edcastle Limited Partnership, North
American Strategic Partners, L.P., Rose Nominees Limited a/c 21425, A.S.F.
Co-Investment Partners III, L.P., Wilshire U.S. Private Markets Fund VII, L.P.,
Wilshire Private Markets Short Duration Fund I, L.P. and Partners Group Access
III, L.P., Inc., and their respective Permitted Transferees, in each case only
if such Person then owns any Interests in Freescale Holdings or owns, directly
or indirectly through such Person’s pro rata share of Freescale Holdings’
ownership in the Corporation, shares of Common Stock of the Corporation, as
applicable.

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Piggyback Notice” shall have the meaning set forth in Section 4(a) hereof.

“Piggyback Registration” shall have the meaning set forth in Section 4(a)
hereof.

 

3



--------------------------------------------------------------------------------

“Principal Investor” shall mean each of the Blackstone Investors, the Carlyle
Investors, the Permira Investors and the TPG Investors, and collectively
referred to as the “Principal Investors”.

“Principal Investor Groups” shall mean the (a) the Blackstone Investors,
collectively, (b) the Carlyle Investors, collectively, (c) the Permira
Investors, collectively, and (d) the TPG Investors, collectively; provided,
however, that any such Principal Investor Group shall cease to be a Principal
Investor Group at such time as such Principal Investor Group ceases to have an
Ownership Percentage of at least 2.8%. Where this Agreement provides for the
vote, consent or approval of any Principal Investor Group, such vote, consent or
approval shall be determined by the Majority Blackstone Investors, the Majority
Carlyle Investors, the Majority Permira Investors, or the Majority TPG
Investors, as the case may be, except as otherwise specifically set forth
herein.

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement or any issuer free writing
prospectus (as defined in Rule 433 under the Securities Act), with respect to
the terms of the offering of any portion of the Registrable Securities covered
by such Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

“Public Offering” shall mean a public offering and sale of equity securities for
cash pursuant to an effective registration statement under the Securities Act.

“Registrable Securities” shall mean (a) all shares of Common Stock (other than
shares received under a grant of restricted stock units) held by a Shareholder
at the Effective Time (provided, that each Shareholder shall also be deemed to
hold all shares of Common Stock owned indirectly through such Shareholder’s pro
rata share of Freescale Holdings’ ownership in the Corporation), (b) all shares
of Common Stock received in an Exchange pursuant to Section 3.3 of the Investors
Agreement, (c) all shares of Common Stock received upon exercise of Options, and
(d) all shares of Common Stock issued pursuant to the exercise of the warrant
between Freescale Holdings and the Corporation, dated as of December 1, 2006. As
to any particular Registrable Securities, once issued such securities shall
cease to be Registrable Securities when (i) they are sold pursuant to an
effective Registration Statement under the Securities Act, (ii) they are sold
pursuant to Rule 144 (or any successor provision to such Rule) under the
Securities Act, (iii) they shall have ceased to be outstanding or (iv) they have
been sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of the securities.

 

4



--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement of the
Corporation under the Securities Act, including a Resale Shelf Registration
Statement, which permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Related Group” shall mean, with respect to any 144 measurement period, all
holders of Registrable Securities other than those (a) who have agreed to forego
their full pro rata share of the Rule 144 group limit in accordance with the
last sentence of Section 9(c)(i), (b) who have opted out of 144 Coordination
pursuant to Section 9(c)(iii) or (c) who have been excluded from the provisions
of Section 9(b) through 9(g) pursuant to the last sentence of Section 9(h),
unless, in each case, such person’s sales of Registrable Securities are required
to be aggregated with sales of Registrable Securities of all holders of
Registrable Securities not described in clauses (a) through (c) of this
definition for purposes of clauses (e)(1) or (2) of Rule 144.

“Requisite Holders” shall mean a majority of the Principal Investor Groups.

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“Shareholders’ Agreements” shall mean, collectively, the Corporation
Shareholders’ Agreement and the GP Shareholders’ Agreement.

“TPG Investors” shall mean, as of any date, TPG Partners IV — AIV, L.P., TPG
Partners V — AIV, L.P., TPG FOF V-A, L.P. and TPG FOF V-B, L.P., and their
respective Permitted Transferees, in each case only if such Person then owns any
Interests in Freescale Holdings or owns, directly or indirectly through such
Person’s pro rata share of Freescale Holdings’ ownership in the Corporation,
shares of Common Stock of the Corporation, as applicable.

“underwritten registration” or “underwritten offering” shall mean a registration
in which securities of the Corporation are sold to an underwriter for reoffering
to the public.

Section 2. Holders of Registrable Securities. A Person is deemed, and shall only
be deemed, to be a holder of Registrable Securities if such Person owns,
directly or indirectly through Freescale Holdings, Registrable Securities or has
a right to acquire such Registrable Securities and such Person is a Shareholder.

Section 3. Demand Registrations.

(a) Requests for Registration.

 

5



--------------------------------------------------------------------------------

(i) Following the expiration of the underwriter lock-up period applicable to the
Initial Public Offering, the Requisite Holders shall have the right by
delivering a written notice to the Corporation (a “Demand Notice”) to require
the Corporation to register, pursuant to the terms of this Agreement under and
in accordance with the provisions of the Securities Act, the number of
Registrable Securities requested to be so registered pursuant to the terms of
this Agreement (a “Demand Registration”); provided, however, that a Demand
Notice may only be made if the sale of the Registrable Securities requested to
be registered by the Requisite Holders delivering such Demand Notice is
reasonably expected to result in aggregate gross cash proceeds in excess of
$100,000,000. Following receipt of a Demand Notice for a Demand Registration,
the Corporation shall use its reasonable best efforts to file a Registration
Statement as promptly as practicable, but not later than 30 days after such
Demand Notice, and shall use its reasonable best efforts to cause such
Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof.

(ii) The Requisite Holders shall be entitled to unlimited Demand Registrations,
any of which may involve an underwritten offering.

(iii) At any time when the Corporation is eligible to utilize Form S-3 or a
successor form to sell shares in a secondary offering on a delayed or continuous
basis in accordance with Rule 415 under the Securities Act, any Demand
Registration may be for a “shelf” registration with respect to the resale of
Registrable Securities (“Resale Shelf Registration”) by Shareholders electing to
participate in the Resale Shelf Registration on an appropriate form for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act (the “Resale Shelf Registration Statement”) and permitting
registration of such Registrable Securities for resale by such Shareholders in
accordance with the methods of distribution elected by such Shareholders and set
forth in the Resale Shelf Registration Statement. At the time the Resale Shelf
Registration Statement is declared effective, each Shareholder that has
delivered to the Corporation the information required by Section 6(b) on or
prior to the date which is ten (10) business days prior to such time of
effectiveness shall be named as a selling securityholder in the Resale Shelf
Registration Statement and the related prospectus in such a manner as to permit
such Shareholder to deliver such prospectus to purchasers of Registrable
Securities in accordance with applicable law.

(iv) Within 10 days after receipt by the Corporation of a Demand Notice, the
Corporation shall give written notice (the “Notice”) of such Demand Notice to
all other holders of Registrable Securities and shall, subject to the provisions
of Section 3(b) hereof, include in such registration all Registrable Securities
with respect to which the Corporation received written requests for inclusion
therein within 10 days after such Notice is given by the Corporation to such
holders.

 

6



--------------------------------------------------------------------------------

(v) All requests made pursuant to this Section 3 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.

(vi) (A) Subject to Section 3(c), the Corporation shall be required to maintain
the effectiveness of the Registration Statement with respect to any Demand
Registration (other than a Resale Shelf Registration Statement in connection
with a Resale Shelf Registration) for a period of at least 180 days after the
effective date thereof or such shorter period in which all Registrable
Securities included in such Registration Statement have actually been sold;
provided, however, that such period shall be extended for a period of time equal
to the period the holder of Registrable Securities refrains from selling any
securities included in such registration at the request of an underwriter of the
Corporation or the Corporation pursuant to the provisions of this Agreement.

(B) Subject to Section 3(c), the Corporation shall be required to maintain the
effectiveness of a Resale Shelf Registration Statement continuously effective
for a period ending when all Registrable Securities covered by the Resale Shelf
Registration Statement are no longer Registrable Securities. The Requisite
Holders shall have the right to request that an underwritten offering be
effected off the Resale Shelf Registration at any time; provided such
underwritten offering is reasonably expected to result in aggregate gross cash
proceeds in excess of $100,000,000.

(b) Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in a firm commitment
underwritten offering, and the managing underwriter or underwriters advise the
holders of such securities in writing that in its view the total number or
dollar amount of Registrable Securities proposed to be sold in such offering is
such as to adversely affect the success of such offering (including, without
limitation, securities proposed to be included by other holders of securities
entitled to include securities in such Registration Statement pursuant to
incidental or piggyback registration rights), then there shall be included in
such firm commitment underwritten offering the number or dollar amount of
Registrable Securities that in the opinion of such managing underwriter can be
sold without adversely affecting such offering, and such number of Registrable
Securities shall be allocated as follows:

(i) first, pro rata among the holders of Registrable Securities on the basis of
the percentage of the Registrable Securities requested to be included in such
Registration Statement by such holders; and

 

7



--------------------------------------------------------------------------------

(ii) second, the securities for which inclusion in such Demand Registration, as
the case may be, was requested by the Corporation.

(c) Postponement of Demand Registration. The Corporation shall be entitled to
postpone (but not more than once in any 12-month period), for a reasonable
period of time not in excess of 60 days, the filing of a Registration Statement
(or suspend the use of a Registration Statement) if the Corporation delivers to
the holders requesting registration (or participating in a Resale Shelf
Registration) a certificate signed by both the chief executive officer and chief
financial officer of the Corporation certifying that, in the good faith judgment
of the board of directors of the Corporation, such registration and offering (or
sales pursuant to the Resale Shelf Registration Statement) would reasonably be
expected to materially adversely affect or materially interfere with any bona
fide material financing of the Corporation or any material transaction under
consideration by the Corporation or would require disclosure of information that
has not been disclosed to the public, the premature disclosure of which would
materially adversely affect the Corporation. Such certificate shall contain a
statement of the reasons for such postponement or suspension and an
approximation of the anticipated delay. The holders receiving such certificate
shall keep the information contained in such certificate confidential subject to
the same terms set forth in Section 6(a)(xvi).

Section 4. Piggyback Registration.

(a) Right to Piggyback. If the Corporation proposes to file a registration
statement under the Securities Act with respect to an offering of Common Stock
by and for the account of the Corporation (other than a registration statement
(i) on Form S-4, Form S-8 or any successor forms thereto or (ii) filed solely in
connection with an exchange offer or any employee benefit or dividend
reinvestment plan), or any shareholder of the Corporation, then, each such time,
the Corporation shall give prompt written notice of such filing not later than
ten (10) days following the initial filing date (the “Piggyback Notice”) to all
of the holders of Registrable Securities. The Piggyback Notice shall offer such
holders the opportunity to include in such registration statement the number of
Registrable Securities as each such holder may request (a “Piggyback
Registration”). Subject to Section 4(b) hereof, the Corporation shall include in
each such Piggyback Registration all Registrable Securities with respect to
which the Corporation has received written requests for inclusion therein within
ten (10) days after notice has been given to the applicable holder. The eligible
holders of Registrable Securities shall be permitted to withdraw all or part of
the Registrable Securities from a Piggyback Registration at any time prior to
the effective date of such Piggyback Registration. The Corporation shall not be
required to maintain the effectiveness of the Registration Statement for a
Piggyback Registration beyond the earlier to occur of (i) 180 days after the
effective date thereof and (ii) consummation of the distribution by the holders
of the Registrable Securities included in such Registration Statement.

(b) Priority on Piggyback Registrations. The Corporation shall use reasonable
efforts to cause the managing underwriter or underwriters of a proposed
underwritten offering to permit holders of Registrable Securities requested to
be included in the registration for such offering to include all such
Registrable Securities on the same terms and conditions as any other shares of
capital stock, if any, of the Corporation included therein. Notwithstanding

 

8



--------------------------------------------------------------------------------

the foregoing, if the managing underwriter or underwriters of such underwritten
offering have informed the Corporation in writing that it is their good faith
opinion that the total amount of securities that such holders, the Corporation
and any other Persons having rights to participate in such registration, intend
to include in such offering is such as to adversely affect the success of such
offering, then the amount of securities to be offered (i) for the account of
holders of Registrable Securities and (ii) for the account of all such other
Persons (other than the Corporation) shall be reduced to the extent necessary to
reduce the total amount of securities to be included in such offering to the
amount recommended by such managing underwriter or underwriters by first
reducing, or eliminating if necessary, all securities of the Corporation
requested to be included by such other Persons (other than the Corporation and
holders of Registrable Securities) and then, if necessary, reducing the
securities requested to be included by members of the Principal Investor Groups
requesting such registration, pro rata among such holders on the basis of the
percentage of the Registrable Securities requested to be included in such
Registration Statement by such members of the Principal Investor Groups, and
then, if necessary, reducing the securities requested to be included by all
other holders of Registrable Securities requesting such registration pro rata
among such holders on the basis of the percentage of the Registrable Securities
requested to be included in such Registration Statement by such holders.

(c) Notwithstanding anything to the contrary herein, the inclusion of any
Registrable Securities held directly by Freescale Holdings shall be subject to
the terms and conditions of the Shareholders’ Agreements.

Section 5. Restrictions on Public Sale by Holders of Registrable Securities.
Each Shareholder agrees to comply with the provisions of Section 4 of the
Investors Agreement as an “Interest Holder” or “Stockholder” as though such
Section were set forth herein. No holder of Registrable Securities will Transfer
any equity securities of Freescale Holdings or the Corporation, or any of their
respective subsidiaries, or any securities convertible into or exercisable or
exchangeable for such equity securities pursuant to a waiver from a lock-up
agreement described in Section 4 of the Investors Agreement unless the benefit
of such waiver is extended in a pro rata manner to all holders of Registrable
Securities.

Section 6. Registration Procedures.

(a) If and whenever the Corporation is required to use its reasonable best
efforts to effect the registration of any Registrable Securities under the
Securities Act as provided in Section 3 and Section 4 hereof, the Corporation
shall effect such registration to permit the sale of such Registrable Securities
in accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Corporation shall cooperate in the sale of the securities
and shall, as expeditiously as possible:

(i) Prepare and file with the SEC a Registration Statement or Registration
Statements on such form which shall be available for the sale of the Registrable
Securities by the holders thereof or the Corporation in accordance with the
intended method or methods of distribution thereof, and use its

 

9



--------------------------------------------------------------------------------

reasonable best efforts to cause such Registration Statement to become effective
and to remain effective as provided herein; provided, however, that before
filing a Registration Statement (other than in connection with a Piggyback
Registration initial filing) or Prospectus or any amendments or supplements
thereto (including documents that would be incorporated or deemed to be
incorporated therein by reference but excluding any amendment or supplement
solely to add or change selling stockholders named therein), the Corporation
shall furnish or otherwise make available to the holders of the Registrable
Securities covered by such Registration Statement, their counsel and the
managing underwriters, if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel, and such other documents reasonably requested by such counsel,
including any comment letter from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Corporation’s books and
records, officers, accountants and other advisors. The Corporation shall not
file any such Registration Statement or Prospectus or any amendments or
supplements thereto (including such documents that, upon filing, would be
incorporated or deemed to be incorporated by reference therein) with respect to
a Demand Registration to which the holders of a majority of the Registrable
Securities covered by such Registration Statement, their counsel, or the
managing underwriters, if any, shall reasonably object, in writing, on a timely
basis, unless, in the opinion of the Corporation, such filing is necessary to
comply with applicable law.

(ii) Prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the applicable period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act.

(iii) Notify each selling holder of Registrable Securities, its counsel and the
managing underwriters, if any, promptly, and (if requested by any such Person)
confirm such notice in writing, (1) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (2) of any request by the SEC or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (3) of the issuance

 

10



--------------------------------------------------------------------------------

by the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (4) if at any
time the representations and warranties of the Corporation contained in any
agreement (including any underwriting agreement) contemplated by
Section 6(a)(xv) below cease to be true and correct, (5) of the receipt by the
Corporation of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (6) of the happening of any event that makes
any statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in such
Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(iv) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the reasonably earliest
practical date.

(v) If requested by the managing underwriters, if any, or the holders of a
majority of the then outstanding Registrable Securities being sold in connection
with an underwritten offering, or the Shareholders participating in a Resale
Shelf Registration, promptly include in a Prospectus supplement or
post-effective amendment such information as the managing underwriters, if any,
and such holders or Shareholders may reasonably request in order to permit the
intended method of distribution of such securities and make all required filings
of such Prospectus supplement or such post-effective amendment as soon as
practicable after the Corporation has received such request; provided, however,
that the Corporation shall not be required to take any actions under this
Section 6(a)(v) that are not, in the opinion of counsel for the Corporation, in
compliance with applicable law.

(vi) Furnish or make available to each selling holder of Registrable Securities,
its counsel and each managing underwriter, if any, without charge, at least one
conformed copy of the Registration Statement, the Prospectus and Prospectus
supplements, if applicable, and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such holder, counsel or underwriter).

 

11



--------------------------------------------------------------------------------

(vii) Deliver to each selling holder of Registrable Securities, its counsel, and
the underwriters, if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus) and each amendment or
supplement thereto as such Persons may reasonably request in connection with the
distribution of the Registrable Securities; and the Corporation, subject to
Section 6(c), hereby consents to the use of such Prospectus and each amendment
or supplement thereto by each of the selling holders of Registrable Securities
and the underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto.

(viii) Prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the selling
holders of Registrable Securities, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “Blue Sky” laws of such
jurisdictions within the United States as any seller or underwriter reasonably
requests in writing and to keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective and to take any other action that may be necessary
or advisable to enable such holders of Registrable Securities to consummate the
disposition of such Registrable Securities in such jurisdiction; provided,
however, that the Corporation will not be required to (1) qualify generally to
do business in any jurisdiction where it is not then so qualified or (2) take
any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject.

(ix) Cooperate with the selling holders of Registrable Securities and the
managing underwriters, if any, to facilitate the timely preparation and delivery
of certificates (not bearing any legends) representing Registrable Securities to
be sold after receiving written representations from each holder of such
Registrable Securities that the Registrable Securities represented by the
certificates so delivered by such holder will be transferred in accordance with
the Registration Statement, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
or holders may request at least two (2) business days prior to any sale of
Registrable Securities in a firm commitment public offering, but in any other
such sale, within ten (10) business days prior to having to issue the
securities.

(x) Use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such

 

12



--------------------------------------------------------------------------------

other governmental agencies or authorities within the United States, except as
may be required solely as a consequence of the nature of such selling holder’s
business, in which case the Corporation will cooperate in all reasonable
respects with the filing of such Registration Statement and the granting of such
approvals, as may be necessary to enable the seller or sellers thereof or the
underwriters, if any, to consummate the disposition of such Registrable
Securities.

(xi) Upon the occurrence of any event contemplated by Section 6(a)(iii)(6)
above, prepare a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(xii) Prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities.

(xiii) Provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement.

(xiv) Use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be authorized to be listed
on The New York Stock Exchange or any other securities exchange on which shares
of the particular class of Registrable Securities are at that time qualified or
listed.

(xv) Enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other actions reasonably requested by the holders of a majority of the
Registrable Securities being sold in connection therewith (including those
reasonably requested by the managing underwriters, if any) to expedite or
facilitate the disposition of such Registrable Securities, and with respect to
an underwritten registration, (1) make such representations and warranties to
the holders of such Registrable Securities and the underwriters with respect to
the business of the Corporation and its subsidiaries, and the Registration
Statement, Prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings, and,
if true, confirm the same if and when requested, (2) use its reasonable best
efforts to furnish to the selling holders of such Registrable Securities
opinions of counsel to the

 

13



--------------------------------------------------------------------------------

Corporation and updates thereof (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the managing underwriters and
counsels to the selling holders of the Registrable Securities), addressed to
each selling holder of Registrable Securities and each of the underwriters
covering the matters customarily covered in opinions requested in underwritten
offerings and such other matters as may be reasonably requested by such counsel
and underwriters, (3) use its reasonable best efforts to obtain “cold comfort”
letters and updates thereof from the independent certified public accountants of
the Corporation (and, if necessary, any other independent certified public
accountants of any subsidiary of the Corporation or of any business acquired by
the Corporation for which financial statements and financial data are, or are
required to be, included in the Registration Statement) who have certified the
financial statements included in such Registration Statement, addressed to each
selling holder of Registrable Securities (unless such accountants shall be
prohibited from so addressing such letters by applicable standards of the
accounting profession) and each of the underwriters, if any, such letters to be
in customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings, (4) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures substantially to the effect set forth in Section 8
hereof with respect to all parties to be indemnified pursuant to said Section
and (5) deliver such documents and certificates as may be reasonably requested
by the holders of a majority of the Registrable Securities being sold, their
counsel and the managing underwriters to evidence the continued validity of the
representations and warranties made pursuant to Section 6(a)(xv)(1) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Corporation. The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder.

(xvi) Make available for inspection by a representative of the selling holders
of Registrable Securities, any underwriter participating in any such disposition
of Registrable Securities, if any, and any attorneys or accountants retained by
such selling holders or underwriter, at the offices where normally kept, during
reasonable business hours, all financial and other records, pertinent corporate
documents and properties of the Corporation and its subsidiaries, and cause the
officers, directors and employees of the Corporation and its subsidiaries to
supply all information in each case reasonably requested by any such
representative, underwriter, attorney or accountant in connection with such
Registration Statement; provided, however, that any information that is not
generally publicly available at the time of delivery of such information shall
be kept confidential by such Persons unless (1) disclosure of such information
is required by court or administrative order, (2) disclosure of such
information, in the opinion of counsel to such Person, is required by law, or
(3) such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard by such Person. In the case of a
proposed disclosure pursuant

 

14



--------------------------------------------------------------------------------

to (1) or (2) above, such Person shall be required to give the Corporation
written notice of the proposed disclosure prior to such disclosure and, if
requested by the Corporation, assist the Corporation in seeking to prevent or
limit the proposed disclosure. Without limiting the foregoing, no such
information shall be used by such Person as the basis for any market
transactions in securities of the Corporation or its subsidiaries in violation
of law.

(xvii) Cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement
(including, without limitation, participation in “road shows”) taking into
account the Corporation’s business needs.

(xviii) Otherwise comply in all material respects with all applicable rules and
regulations under the Securities Act, including making available to its security
holders an earnings statement covering at least 12 months which shall satisfy
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any similar provision then in force).

(xix) If required by applicable law, subject to the terms and conditions hereof,
after effectiveness of a Resale Shelf Registration Statement, the Company shall
file a supplement to such prospectus or amendment to the Resale Shelf
Registration Statement not less than once a quarter as necessary to name as
selling securityholders therein any Shareholder that provides to the Company the
information required by Section 6(b) hereof and shall use reasonable efforts to
cause any post-effective amendment to such Resale Shelf Registration Statement
filed for such purpose to be declared effective by the SEC as promptly as
reasonably practicable after the filing thereof.

(xx) The Corporation shall prepare and file such additional registration
statements as necessary every three years (or such other period of time as may
be required to maintain continuously effective shelf registration statements)
and use its commercially reasonable efforts to cause such registration
statements to be declared effective by the SEC so that a shelf registration
statement remains continuously effective, subject to Section 3(c), with respect
to resales of Registrable Securities as and for the periods required under
Section 3(a)(vi)(B), such subsequent registration statements to constitute a
Resale Shelf Registration Statement hereunder.

(b) The Corporation may require each seller of Registrable Securities as to
which any registration is being effected to furnish to the Corporation in
writing such information required in connection with such registration regarding
such seller and the distribution of such Registrable Securities as the
Corporation may, from time to time, reasonably request in writing and the
Corporation may exclude from such registration the Registrable Securities of any
seller who unreasonably fails to furnish such information within a reasonable
time after receiving such request.

 

15



--------------------------------------------------------------------------------

(c) Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Corporation of the happening of any event of the kind described
in Section 6(a)(iii)(2), 6(a)(iii)(3), 6(a)(iii)(4) or 6(a)(iii)(5) hereof, such
holder will forthwith discontinue disposition of such Registrable Securities
covered by such Registration Statement or Prospectus until such holder’s receipt
of the copies of the supplemented or amended Prospectus contemplated by
Section 6(a)(xi) hereof, or until it is advised in writing by the Corporation
that the use of the applicable Prospectus may be resumed, and has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus; provided, however, that the
Corporation shall extend the time periods under Section 3 with respect to the
length of time that the effectiveness of a Registration Statement must be
maintained by the amount of time the holder is required to discontinue
disposition of such securities.

Section 7. Registration Expenses.

(a) All reasonable fees and expenses incident to the performance of or
compliance with this Agreement by the Corporation (including, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
Financial Industry Regulatory Authority, Inc. and (B) of compliance with
securities or Blue Sky laws, including, without limitation, any fees and
disbursements of counsel for the underwriters in connection with Blue Sky
qualifications of the Registrable Securities pursuant to Section 6(a)(viii)),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company and of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriters, if any, or by the
holders of a majority of the Registrable Securities included in any Registration
Statement), (iii) messenger, telephone and delivery expenses of the Corporation,
(iv) fees and disbursements of counsel for the Corporation, (v) expenses of the
Corporation incurred in connection with any road show, (vi) fees and
disbursements of all independent certified public accountants referred to in
Section 6(a)(xv)(3) hereof (including, without limitation, the expenses of any
“cold comfort” letters required by this Agreement) and any other persons,
including special experts retained by the Corporation, and (vii) fees and
disbursements of one counsel for the holders of Registrable Securities whose
shares are included in a Registration Statement, which counsel shall be selected
by the requesting Requisite Holders if such Registration Statement is pursuant
to a Demand Registration and otherwise by the holders of a majority of the
Registrable Securities included in such Registration Statement) shall be borne
by the Corporation whether or not any Registration Statement is filed or becomes
effective. In addition, the Corporation shall pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange on which similar
securities issued by the Corporation are then listed and rating agency fees and
the fees and expenses of any Person, including special experts, retained by the
Corporation.

 

16



--------------------------------------------------------------------------------

(b) The Corporation shall not be required to pay (i) fees and disbursements of
any counsel retained by any holder of Registrable Securities or by any
underwriter (except as set forth in Sections 7(a)(i)(B) and 7(a) (vii)),
(ii) any underwriter’s fees (including discounts, commissions or fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals) relating to the distribution of the Registrable Securities (other
than with respect to Registrable Securities sold by the Corporation), or
(iii) any other expenses of the holders of Registrable Securities not
specifically required to be paid by the Corporation pursuant to Section 7(a).

Section 8. Indemnification.

(a) Indemnification by the Corporation. The Corporation shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities whose Registrable
Securities are covered by a Registration Statement or Prospectus, the officers,
directors, partners, members, managers, shareholders, accountants, attorneys,
agents and employees of each of them, each Person who controls each such holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees of each such
controlling person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, costs of preparation
and reasonable attorneys’ fees and any legal or other fees or expenses incurred
by such party in connection with any investigation or Proceeding), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
Prospectus, offering circular, or other document (including any related
Registration Statement, notification, or the like) incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Corporation of the Securities Act or any rule or regulation thereunder
applicable to the Corporation and relating to action or inaction required of the
Corporation in connection with any such registration, qualification, or
compliance, and will reimburse each such holder, each of its officers,
directors, partners, members, managers, shareholders, accountants, attorneys,
agents and employees and each person controlling such holder, each such
underwriter, and each person who controls any such underwriter, for any legal
and any other expenses reasonably incurred in connection with investigating and
defending or settling any such claim, loss, damage, liability, or action,
provided that the Corporation will not be liable in any such case to the extent
that any such claim, loss, damage, liability, or expense arises out of or is
based on any untrue statement or omission by such holder or underwriter, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Registration Statement,
Prospectus, offering circular, or other document in reliance upon and in
conformity with written information

 

17



--------------------------------------------------------------------------------

furnished to the Corporation by such holder. It is agreed that the indemnity
agreement contained in this Section 8(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Corporation (which consent
shall not be unreasonably withheld).

(b) Indemnification by Holder of Registrable Securities. In connection with any
Registration Statement in which a holder of Registrable Securities is
participating, such holder of Registrable Securities shall furnish to the
Corporation in writing such information as the Corporation reasonably requests
for use in connection with any Registration Statement or Prospectus and agrees
to indemnify, to the fullest extent permitted by law, severally and not jointly,
the Corporation, its directors and officers and each Person who controls the
Corporation (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), from and against all Losses arising out of or
based on any untrue statement of a material fact contained in any such
Registration Statement, Prospectus, offering circular, or other document, or any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Corporation and such directors, officers, partners, members, managers,
shareholders, accountants, attorneys, employees, agents, persons, underwriters,
or control persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability, or action, in each case to the extent, but only to the extent, that
such untrue statement or omission is made in such Registration Statement,
Prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Corporation by such holder
expressly for inclusion in such Registration Statement, Prospectus, offering
circular or other document; provided, however, that the obligations of such
holder hereunder shall not apply to amounts paid in settlement of any such
claims, losses, damages, or liabilities (or actions in respect thereof) if such
settlement is effected without the consent of such holder (which consent shall
not be unreasonably withheld); and provided, further, that the liability of each
selling holder of Registrable Securities hereunder shall be limited to the net
proceeds received by such selling holder from the sale of Registrable Securities
covered by such Registration Statement.

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder (an “indemnified party”), such indemnified party shall give
prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any Proceeding with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been
prejudiced by such delay or failure. The indemnifying party shall have the
right, exercisable by giving written notice to an indemnified party promptly
after the receipt of written notice from such indemnified party of such claim or
Proceeding, to, unless in the indemnified party’s reasonable judgment a conflict
of interest between such indemnified and indemnifying parties may exist in
respect of such claim, assume, at the indemnifying party’s expense, the defense
of any such claim or Proceeding, with counsel reasonably satisfactory to such
indemnified party; provided, however, that an indemnified party shall have the
right to employ separate counsel in any such claim or Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party unless: (i) the indemnifying
party agrees to pay such fees and expenses; or (ii) the indemnifying party fails
promptly to assume, or in the event of

 

18



--------------------------------------------------------------------------------

a conflict of interest cannot assume, the defense of such claim or Proceeding or
fails to employ counsel reasonably satisfactory to such indemnified party; in
which case the indemnified party shall have the right to employ counsel and to
assume the defense of such claim or Proceeding; provided, however, that the
indemnifying party shall not, in connection with any one such claim or
Proceeding or separate but substantially similar or related claims or
Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the indemnifying party,
such indemnified party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably withheld).
The indemnifying party shall not consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of a release, in form and
substance reasonably satisfactory to the indemnified party, from all liability
in respect of such claim or litigation for which such indemnified party would be
entitled to indemnification hereunder.

(d) Contribution.

(i) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party in respect of any Losses (other than in accordance with its
terms), then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 8(d)(i). Notwithstanding the
provisions of this Section 8(d), an indemnifying party that is a selling holder
of Registrable Securities shall not be required to contribute any amount in
excess of the amount by which the net proceeds from the sale of the Registrable
Securities sold by such indemnifying party exceeds the amount of any damages
that such indemnifying party has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent

 

19



--------------------------------------------------------------------------------

misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

(e) Conflict of Provisions. Notwithstanding the foregoing, to the extent that
the provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with the underwritten public offering are
in conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control.

Section 9. Rule 144; Coordination.

(a) Rule 144 Sales. The Corporation shall (i) file the reports required to be
filed by it under the Securities Act and the Exchange Act in a timely manner,
(ii) take such further action as any holder of Registrable Securities may
reasonably request, and (iii) furnish to each holder of Registrable Securities
forthwith upon written request, (x) a written statement by the Corporation as to
its compliance with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (y) a copy of the most recent annual or quarterly report
of the Corporation, and (z) such other reports and documents so filed by the
Corporation as such holder may reasonably request in availing itself of Rule
144, all to the extent required from time to time to enable such holder to sell
Registrable Securities without registration under the Securities Act within the
limitations of the exemption provided by Rule 144. Upon the request of any
holder of Registrable Securities, the Corporation shall deliver to such holder a
written statement as to whether it has complied with such requirements.

(b) Permitted Public Transfers and Block Sales. No holder of Registrable
Securities shall Transfer any or all of its Registrable Securities pursuant to
Rule 144, a block sale to a financial institution (other than pursuant to a
Registration Statement) or in a private transfer pursuant to Sections 2.1.4 and
2.6 of the Investors Agreement, in each case other than in compliance with
Sections 9(c) and 9(d) hereof, as applicable. Registrable Securities Transferred
pursuant to Rule 144 or in a block sale to a financial institution shall
conclusively be deemed thereafter not to be Registrable Securities under this
Agreement.

(c) Public Transfers. From time to time, the Requisite Holders may determine to
require the holders of Registrable Securities to make reasonable efforts to
coordinate their efforts to Transfer Registrable Securities pursuant to Rule 144
(“144 Coordination”) or to discontinue such requirement. As of the date of this
Agreement, 144 Coordination shall be required until such time, if ever, as the
Requisite Holders provide a subsequent notice to the holders of Registrable
Securities that such coordination is discontinued. Thereafter, the Requisite
Holders may reinstitute and discontinue 144 Coordination from time to time by
providing notice to the holders of Registrable Securities.

(i) For so long as 144 Coordination is in effect, each holder of Registrable
Securities shall promptly notify the Principal Investor Groups when it wishes to
Sell Registrable Securities under Rule 144, provided, that for any given
measurement period for purposes of the Rule 144 group volume limit, except as
provided in Section 9(c)(ii) or 9(f), no holder of Registrable Securities shall
be

 

20



--------------------------------------------------------------------------------

permitted to effect Transfers in excess of their pro rata share (based on its
percentage ownership of Registrable Securities held by all holders of
Registrable Securities at the start of such measurement period) of all
Registrable Securities that may be Transferred by members of the Related Group
during the applicable measurement period based on its percentage ownership of
Registrable Securities held by all holders of Registrable Securities at the
start of such measurement period. In the event any holder of Registrable
Securities agrees to forego its full pro rata share of the Rule 144 group volume
limit by written notice to the Principal Investor Groups, the remainder shall be
re-allocated pro rata among the other holders of Registrable Securities in like
manner (except that the Registrable Securities held by such forfeiting holder at
the start of such measurement period shall be excluded from such calculation).

(ii) The provisions of this Section 9(c) shall not apply to any Transfer of
Registrable Securities (i) in a Public Offering, (ii) to a Permitted Transferee
in a transaction that does not rely on Rule 144 or (iii) at any time with
respect to which 144 Coordination is not effective.

(iii) Notwithstanding the foregoing, a holder of Registrable Securities may opt
out of 144 Coordination with respect to any period of time if such holder of
Registrable Securities delivers a notice to the Principal Investor Groups
irrevocably committing not to Transfer Registrable Securities pursuant to Rule
144 or a transaction described in Section 9(d) or 9(e) during such period.

(d) Certain Other Transfers. Each holder of Registrable Securities (the
“Initiating Transferor”) shall notify the Principal Investor Groups (or, after
the expiration of the term described in Section 9(h), the other holders of
Registrable Securities) when it plans to Transfer any or all of its Registrable
Securities pursuant to (i) a block sale to a financial institution (other than
pursuant to a Registration Statement), (ii) a private transfer pursuant to
Section 2.1.4 of the Investors Agreement, or (iii) a transfer pursuant to
Section 2.6 of the Investors Agreement.

(e) Distributions to Partners, Members or Interest Holders. For so long as 144
Coordination is effective, each holder of Registrable Securities shall provide
reasonable prior notice to the Principal Investor Groups prior to any
distribution by a holder of Registrable Securities to its partners, members,
managers or shareholders in accordance with such holder’s governing documents (a
“LP Distribution”); provided, however, that any distribution by Freescale
Holdings of Registrable Securities shall not be considered a LP Distribution for
purposes of this Agreement.

(f) Volume Limit. For purposes of this Agreement, so long as 144 Coordination is
effective, Transfers contemplated by Section 9(d)(i) and (ii), and LP
Distributions, will be limited to the number of Registrable Securities that the
applicable holder of Registrable Securities would have been permitted to
Transfer under Rule 144 pursuant to the proviso in Section 9(c)(i), and will
reduce for purposes of this Agreement, on a Registrable

 

21



--------------------------------------------------------------------------------

Security for Registrable Security basis, the number of Registrable Securities
that such holder of Registrable Securities is permitted to sell under Rule 144,
whether individually or as part of a Related Group, whether or not such Transfer
or LP Distribution is required by law to be so treated. In the event that, while
144 Coordination is in effect, any holder of Registrable Securities elects to
make a Transfer contemplated by Section 9(c)(i), or an LP Distribution, and
provided that such Transfer or LP Distribution is not required by law to be
taken into account for purposes of the Related Group’s volume limit under Rule
144, then each holder of Registrable Securities’ (including the holder of
Registrable Securities making such Transfer or LP Distribution) pro rata share
of the Related Group’s volume limit for purposes of Section 9(d)(i) shall be
increased by such holder of Registrable Securities’ pro rata share of the
Registrable Securities that such holder of Registrable Securities is no longer
permitted to sell under Rule 144 pursuant to the first sentence of this
Section 9(f).

(g) No 144 Coordination. Subject, in all cases, to any applicable law, in the
event that 144 Coordination is not in effect, no holder of Registrable
Securities shall, in a given calendar year, Transfer pursuant to Rule 144, in a
block sale to a financial institution (other than pursuant to a Registration
Statement) or in an LP Distribution, Registrable Securities representing more
than the lesser of (i) 2% of the total Registrable Securities outstanding on the
first day of such calendar year and (ii) 20% of the total Registrable Securities
owned by such holder of Registrable Securities on the first day of such calendar
year, in each case without the approval of a majority of the Principal Investor
Directors, which such approval shall be granted or withheld with respect to all
holders of Registrable Securities in a fair and equitable manner over the course
of such calendar year.

(h) Period. Except for Section 9(d), the provisions of Sections 9(a) through
9(g) shall terminate with respect to any Registrable Security on the earlier of
(i) the fifth anniversary of the closing of the Initial Public Offering and
(ii) such time as the Principal Investor Groups, in the aggregate, own, directly
and through the Principal Investor Groups’ pro rata share of Freescale Holdings’
ownership in the Corporation, less than 20% of the then outstanding Registrable
Securities. The Requisite Holders, in their sole discretion, may elect to
exclude any holder of Registrable Securities from the provisions of Sections
9(a) through 9(g) at any time.

Section 10. Underwritten Registrations.

(a) If any Demand Registration is an underwritten offering, the Requisite
Holders making the demand shall have the right to select the investment banker
or investment bankers and managers to administer the offering, subject to
approval by the Corporation, not to be unreasonably withheld. The Corporation
shall have the right to select the investment banker or investment bankers and
managers to administer any Piggyback Registration.

(b) No Person may participate in any underwritten registration hereunder unless
such Person (i) agrees to sell the Registrable Securities it desires to have
covered by the Registration Statement on the basis provided in any underwriting
arrangements in

 

22



--------------------------------------------------------------------------------

customary form and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements, provided that such Person
shall not be required to make any representations or warranties other than those
related to title and ownership of shares and as to the accuracy and completeness
of statements made in a Registration Statement, Prospectus, offering circular,
or other document in reliance upon and in conformity with written information
furnished to the Corporation or the managing underwriter by such Person.

Section 11. Limitation on Subsequent Registration Rights. From and after the
date of this Agreement the Corporation shall not, without the prior written
consent of the Requisite Holders, enter into any agreement with any holder or
prospective holder of any securities of Freescale Holdings or the Corporation,
as the case may be, giving such holder or prospective holder any registration
rights the terms of which are equivalent to or more favorable than the
registration rights granted to holders of Registrable Securities hereunder, or
which would reduce the amount of Registrable Securities the holders can include
in any Registration Statement filed pursuant to Section 3 hereof, unless such
rights are subordinate to those of the holders of Registrable Securities.

Section 12. Miscellaneous.

(a) Withdrawal from Agreement. On and after the first date on which the
Principal Investor Groups own, directly and through their respective pro rata
shares of Freescale Holdings’ ownership in the Corporation, less than 50% of the
outstanding shares of Common Stock owned by all Principal Investor Groups,
directly and through their respective pro rata shares of Freescale Holdings’
ownership in the Corporation, immediately prior to the Initial Public Offering,
any owner of shares of Common Stock that, together with its Affiliates, owns,
directly and through such owner’s pro rata share of Freescale Holdings’
ownership in the Corporation, less than one percent (1%) of the then outstanding
shares of Common Stock may elect (on behalf of itself and all of its Affiliates
that own shares of Common Stock), by written notice to the board of directors of
the Corporation and the Principal Investor Groups, to (i) withdraw all shares of
Common Stock owned, directly and through such owner’s pro rata share of
Freescale Holdings’ ownership in the Corporation, by such owner and all of its
Affiliates from this Agreement and the Investors Agreement (shares of Common
Stock withdrawn pursuant to this clause (i), the “Withdrawn Securities”) and
(ii) terminate this Agreement with respect to such owner and its Affiliates
(owners and Affiliates withdrawing pursuant to this clause (ii), the
“Withdrawing Holders”). From the date of delivery of such withdrawal notice, the
Withdrawn Securities shall cease to be Securities subject to this Agreement and
the Investors Agreement and, if applicable, the Withdrawing Holders shall cease
to be parties to this Agreement and the Investors Agreement and shall no longer
be subject to the obligations of this Agreement or the Investors Agreement or
have rights under this Agreement or the Investors Agreement; provided, however,
that the Withdrawing Holders shall nonetheless be obligated under Section 4 of
the Investors Agreement with respect to any Pending Underwritten Offering (as
defined in the Investors Agreement) to the same extent that they would have been
obligated if they had not withdrawn.

 

23



--------------------------------------------------------------------------------

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of the Requisite Holders, Freescale Holdings and the
Corporation; provided, however, that in no event shall the obligations of any
holder of Registrable Securities be materially increased or the rights of any
such holder be adversely affected (without similarly adversely affecting the
rights of all such holders), except upon the written consent of such holder.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
holders of Registrable Securities whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other holders of Registrable Securities may be given by holders of at
least a majority of the Registrable Securities being sold by such holders
pursuant to such Registration Statement.

(c) Notices. All notices required to be given hereunder shall be in writing and
shall be deemed to be duly given if personally delivered, telecopied and
confirmed, or mailed by certified mail, return receipt requested, or overnight
delivery service with proof of receipt maintained, at the following address (or
any other address that any such party may designate by written notice to the
other parties):

If to the Corporation or Freescale Holdings, to the address of its principal
executive offices. If to any other Shareholder, at such Shareholder’s address as
set forth on the records of the Corporation. Any such notice shall, if delivered
personally, be deemed received upon delivery; shall, if delivered by telecopy,
be deemed received on the first business day following confirmation; shall, if
delivered by overnight delivery service, be deemed received the first business
day after being sent; and shall, if delivered by mail, be deemed received upon
the earlier of actual receipt thereof or five business days after the date of
deposit in the United States mail.

(d) Successors and Assigns; Shareholder Status. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties, including subsequent holders of Registrable Securities acquired,
directly or indirectly, from a Shareholder, including pursuant to a distribution
from Freescale Holdings or another Shareholder (including upon liquidation
thereof); provided, however, that such successor or assign shall not be entitled
to such rights unless the successor or assign, unless already a Shareholder
hereunder, shall have executed and delivered to the Corporation an Addendum
Agreement substantially in the form of Exhibit A hereto (which shall also be
executed by the Corporation) promptly following the acquisition of such
Registrable Securities, in which event such successor or assign shall be deemed
a Shareholder for purposes of this Agreement and Annex A shall be updated by the
Corporation accordingly. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any Person other than the parties hereto
and their respective successors and permitted assigns any legal or equitable
right, remedy or claim under, in or in respect of this Agreement or any
provision herein contained.

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

24



--------------------------------------------------------------------------------

(f) Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

(g) Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

(h) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(i) Entire Agreement. This Agreement, the Investors Agreement, the Shareholders’
Agreements and the Partnership Agreement are intended by the parties as a final
expression of their agreement, and are intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein, with respect to the registration rights granted by the
Corporation with respect to Registrable Securities. This Agreement, the
Investors Agreement, the Shareholders’ Agreements and the Partnership Agreement
supersede all prior agreements and understandings between the parties with
respect to such subject matter.

(j) Securities Held by the Corporation or its subsidiaries. Whenever the consent
or approval of holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Corporation or its
subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

(k) Specific Performance. The parties hereto recognize and agree that money
damages may be insufficient to compensate the holders of any Registrable
Securities for breaches by the Corporation of the terms hereof and,
consequently, that the equitable remedy of specific performance of the terms
hereof will be available in the event of any such breach.

(l) Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by

 

25



--------------------------------------------------------------------------------

way of motion, defense, or otherwise, in any such action, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

(m) WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 12(m) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 12(m) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.

 

FREESCALE HOLDINGS L.P., By: Freescale Holdings GP, Ltd., its General Partner

/s/ Richard Beyer

Name: Richard Beyer

Title: Chairman

FREESCALE SEMICONDUCTOR HOLDINGS I, LTD.

/s/ Alan Campbell

Name: Alan Campbell

Title: Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS (CAYMAN) V L.P. By: Blackstone Management Associates
(Cayman) V L.P., its general partner By: Blackstone LR Associates (Cayman) V
Ltd., its general partner

By: /s/ Chinh Chu

Name: Chinh Chu

Title: Senior Managing Director

BLACKSTONE CAPITAL PARTNERS (CAYMAN) V-A L.P. By: Blackstone Management
Associates (Cayman) V L.P., its general partner By: Blackstone LR Associates
(Cayman) V Ltd., its general partner

By: /s/ Chinh Chu

Name: Chinh Chu

Title: Senior Managing Director

BCP (CAYMAN) V-S L.P. By: Blackstone Management Associates (Cayman) V L.P., its
general partner By: Blackstone LR Associates (Cayman) V Ltd., its general
partner

By: /s/ Chinh Chu

Name: Chinh Chu

Title: Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) V L.P. By: BCP V GP L.L.C.,
its general partner

By: /s/ Chinh Chu

Name: Chinh Chu

Title: Senior Managing Director

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) V-SMD L.P. By: Blackstone
Family GP L.L.C., its general partner

By: /s/ Chinh Chu

Name: Chinh Chu

Title: Senior Managing Director

BLACKSTONE PARTICIPATION PARTNERSHIP (CAYMAN) V L.P.

By: /s/ Chinh Chu

Name: Chinh Chu

Title: Senior Managing Director



--------------------------------------------------------------------------------

BCP V CO-INVESTORS (CAYMAN) L.P. By: Blackstone Management Associates
(Cayman) V L.P., its general partner By: Blackstone LR Associates (Cayman) V
Ltd., its general partner

By: /s/ Chinh Chu

Name: Chinh Chu

Title: Senior Managing Director

BLACKSTONE FIRESTONE TRANSACTION PARTICIPATION PARTNERS (CAYMAN) L.P. By:
Blackstone Management Associates (Cayman) V L.P., its general partner By:
Blackstone LR Associates (Cayman) V Ltd., its general partner

By: /s/ Chinh Chu

Name: Chinh Chu

Title: Senior Managing Director

BLACKSTONE FIRESTONE PRINCIPAL TRANSACTION PARTNERS (CAYMAN) L.P. By: Blackstone
Management Associates (Cayman) V L.P., its general partner By: Blackstone LR
Associates (Cayman) V Ltd., its general partner

By: /s/ Chinh Chu

Name: Chinh Chu

Title: Senior Managing Director



--------------------------------------------------------------------------------

CARLYLE PARTNERS IV CAYMAN, L.P. By: TC Group IV Cayman, L.P., its general
partner By: CP IV GP, Ltd., its general partner

By: /s/ Daniel A. D’Aniello

Name: Daniel A. D’Aniello

Title: Director

CPIV COINVESTMENT CAYMAN, L.P. By: TC Group IV Cayman, L.P., its general partner
By: CP IV GP, Ltd., its general partner

By: /s/ Daniel A. D’Aniello

Name: Daniel A. D’Aniello

Title: Director

CARLYLE ASIA PARTNERS II, L.P. By: CAP II General Partner, L.P., its general
partner By: CAP II, Ltd., its general partner

By: /s/ Daniel A. D’Aniello

Name: Daniel A. D’Aniello

Title: Director

CAP II CO-INVESTMENT, L.P. By: CAP II General Partner, L.P., its general partner
By: CAP II, Ltd., its general partner

By: /s/ Daniel A. D’Aniello

Name: Daniel A. D’Aniello

Title: Director



--------------------------------------------------------------------------------

CEP II PARTICIPATIONS S.A.R.L SICAR

By: /s/ David B. Pearson

Name: David B. Pearson

Title: Director

By: /s/ Christopher Finn

Name: Christopher Finn

Title: Director

CARLYLE JAPAN PARTNERS, L.P.

By: CJP General Partner, L.P., its general partner

By: Carlyle Japan Ltd., its general partner

By: /s/ Daniel A. D’Aniello

Name: Daniel A. D’Aniello

Title: Director

CJP CO-INVESTMENT, L.P.

By: CJP General Partner, L.P., its general partner

By: Carlyle Japan Ltd., its general partner

By: /s/ Daniel A. D’Aniello

Name:/s/ Daniel A. D’Aniello

Title: Director



--------------------------------------------------------------------------------

P4 SUB L.P.1 By: Permira IV Managers L.P., its manager By: Permira IV Managers
Limited, its general partner

By: /s/ Kees Jager

Name: Kees Jager

Title: As Alternate Director to Vic Holmes

PERMIRA IV L.P.2 By: Permira IV Managers L.P., its manager By: Permira IV
Managers Limited, its general partner

By: /s/ Kees Jager

Name: Kees Jager

Title: As Alternate Director to Vic Holmes

PERMIRA INVESTMENTS LIMITED By: Permira Nominees Limited, as nominee

By: /s/ Kees Jager

Name: Kees Jager

Title: As Alternate Director to Vic Holmes

P4 CO-INVESTMENT L.P. By: Permira IV G.P. L.P., its manager By: Permira IV GP
Limited, its general partner

By: /s/ Kees Jager

Name: Kees Jager

Title: As Alternate Director to Vic Holmes



--------------------------------------------------------------------------------

TPG PARTNERS IV – AIV, L.P. By: TPG GenPar IV-AIV, L.P., its general partner By:
TPG GenPar IV-AIV Advisors, Inc., its general partner

By: /s/ Ronald Cami

Name: Ronald Cami

Title: Vice President

TPG PARTNERS V – AIV, L.P. By: TPG GenPar V-AIV, L.P., its general partner By:
TPG GenPar V-AIV Advisors, Inc., its general partner

By: /s/ Ronald Cami

Name: Ronald Cami

Title: Vice President

TPG FOF V-A, L.P. By: TPG GenPar V, L.P., its general partner By: TPG GenPar V
Advisors, LLC, its general partner

By: /s/ Ronald Cami

Name: Ronald Cami

Title: Vice President

TPG FOF V-B, L.P.

By: TPG GenPar V, L.P.,

its general partner

By: TPG GenPar V Advisors, LLC, its general partner

By: /s/ Ronald Cami

Name: Ronald Cami

Title: Vice President



--------------------------------------------------------------------------------

Annex A

SHAREHOLDERS

List of Shareholders

Blackstone Capital Partners (Cayman) V L.P.

Blackstone Capital Partners (Cayman) V-A L.P.

BCP (Cayman) V-S L.P.

Blackstone Family Investment Partnership (Cayman) V L.P.

Blackstone Family Investment Partnership (Cayman) V-A L.P.

Blackstone Participation Partnership (Cayman) V L.P.

Carlyle Partners IV Cayman

CPIV Coinvestment Cayman

Carlyle Asia Partners II

CAP II Co-Investment

CEP II Participations

Carlyle Japan Partners

CJP Co-Investment

P4 Sub L.P.1

Permira IV L.P.2

Permira Investments Limited

P4 Co-Investment L.P.

TPG Partners IV — AIV, L.P.

TPG Partners V — AIV, L.P.

TPG FOF V-A, L.P

TPG FOF V-B, L.P.

Wilshire Private Markets Short Duration Fund I, L.P.

Wilshire U.S. Private Markets Fund VII, L.P.

Uberior Co-Investments Limited

Partners Group Access III, L.P.

A.S.F. Co-Investment Partners III, L.P.

European Strategic Partners

European Strategic Partners Scottish B

European Strategic Partners Scottish C

European Strategic Partners 1-LP

ESP Co-investment Limited Partnership

ESP II Conduit LP

ESP 2004 Conduit LP



--------------------------------------------------------------------------------

List of Shareholders

ESP 2006 Conduit LP

ESP Tidal Reach LP

Edcastle Limited Partnership

North American Strategic Partners, L.P.

Rose Nominees Limited a/c 21425

Performance Direct Investments II L.P.

HarbourVest Partners VIII-Buyout Fund L.P.

HarbourVest Partners 2004 Direct Fund L.P.

Hamilton Lane Co-Investment Fund L.P.

BCP V Co-Investors (Cayman) L.P.

Blackstone Firestone Transaction Participation Partners (Cayman) L.P.

Blackstone Firestone Principal Transaction Partners (Cayman) L.P.

GGC Investments II BVI, LP

GGC Investments II-A Adjunct BVI, LP

GGC Investment Fund II (AI), LP

GGC Investment Fund II-A (AI), LP

GGC Associates II-QP, LLC

GGC Associates II-AI, LLC

CCG AV, LLC-series C

CCG AV, LLC-series A

CCG AV, LLC-series I

Battery Ventures VII, L.P.

Battery Investment Partners VII, LLC

William Bradford

Alan Campbell

Richard Chambers

Sandeep Chennakeshu

Sam Coursen

Paul E. Grimme

Denis Griot

Gregory Heinlein

Carl J. Johnson

Michel Mayer

Janelle Monney

Jignasha Patel

Alexander Pepe

David Perkins

Sumit Sadana

Tsuneo Takahashi

Saied Tehrani



--------------------------------------------------------------------------------

List of Shareholders

John Torres

Kurt Twining

Suresh Venkatesan

Joseph Tin Chong Yiu

Steve Kaufman

Richard Beyer



--------------------------------------------------------------------------------

EXHIBIT A

ADDENDUM AGREEMENT

This Addendum Agreement is made this          day of                     ,
20    , by and between                                          (the “New
Shareholder”) and Freescale Semiconductor Holdings I, Ltd. (the “Corporation”),
pursuant to a Registration Rights Agreement dated as of June 1, 2011 (the
“Agreement”), between and among the Corporation and the Shareholders.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

WITNESSETH:

WHEREAS, the Corporation has agreed to provide registration rights with respect
to the Registrable Securities as set forth in the Agreement; and

WHEREAS, the New Shareholder has acquired Registrable Securities directly or
indirectly from a Shareholder; and

WHEREAS, the Corporation and the Shareholders have required in the Agreement
that all persons desiring registration rights must enter into an Addendum
Agreement binding the New Shareholder to the Agreement to the same extent as if
it were an original party thereto;

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Shareholder acknowledges that it has received and read the Agreement and that
the New Shareholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement and shall be deemed to be a Shareholder
thereunder.

[Amend Annex A of Agreement if necessary to reflect appropriate schedule for new
Shareholder.]

 

    

 

     New Shareholder

Address:

    

 

    

 

    

 

Exhibit A-1



--------------------------------------------------------------------------------

AGREED TO on behalf of Freescale Semiconductor Holdings I, Ltd. pursuant to
Section 12(d) of the Agreement.

 

FREESCALE SEMICONDUCTOR

HOLDINGS I, LTD.

By:

 

 

Name:

 

Title:

 

 

Exhibit A-2